Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Reasons for Allowance

Claims 1-16 are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

As per claim 1,A bandwidth allocation apparatus comprising: a processor; and a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform processing of: acquiring request information indicating a required amount for a bandwidth allocation by using a communication link separated from a data link used in data communication; determining based on the request information, whether the bandwidth allocation that allows transmission of data within a designated time, to a termination apparatus is possible; and in a case where the bandwidth allocation to the termination apparatus is determined not to be possible, specifying some termination apparatuses to which the bandwidth allocation that allows transmission of data within the designated time, is possible, defining a bandwidth allocation amount for a specified termination apparatus, and allocating the defined bandwidth allocation amount to the specified termination apparatus.  
 
As per claim 7,A bandwidth allocation method of a bandwidth allocation apparatus, the method comprising: acquiring request information indicating a required amount for a bandwidth allocation by using a communication link separated from a data link used in data communication; determining, based on the request information, whether the bandwidth allocation that allows transmission of data within designated time, to a termination apparatus is possible; and in a case where the bandwidth allocation to the termination apparatus is determined not to be possible, specifying some termination apparatuses to which the bandwidth allocation that allows transmission of data within the designated time, is possible, defining a bandwidth allocation amount for a specified termination apparatus, and allocating the defined bandwidth allocation amount to the specified termination apparatus.  
Regarding Claim 1: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 05/10/2021 regarding 1. Claim 1 is rejected under 35 U.S.C 103 as being patentable over SUGAWA et al. (USPUB 20140161456) in view of Mizutani et al. (USPUB 20090162065) does not teach the following limitations for claim 1  " determining based on the request information, whether the bandwidth allocation that allows transmission of data within a designated time, to a termination apparatus is possible; and in a case where the bandwidth allocation to the termination apparatus is determined not to be possible, specifying some termination apparatuses to which the bandwidth allocation that allows transmission of data within the designated time, is possible, defining a bandwidth allocation amount for a specified termination apparatus, and allocating the defined bandwidth allocation amount to the specified termination apparatus.  ”. Therefore Examiner withdraws the 35 USC 103 rejection for claim 1.

Regarding Claim 7: 
Examiner respectfully agrees with the remarks/argument presented by the applicant on 05/10/2021 regarding 7. Claim 7 is rejected under 35 U.S.C 103 as being patentable over " determining, based on the request information, whether the bandwidth allocation that allows transmission of data within designated time, to a termination apparatus is possible; and in a case where the bandwidth allocation to the termination apparatus is determined not to be possible, specifying some termination apparatuses to which the bandwidth allocation that allows transmission of data within the designated time, is possible, defining a bandwidth allocation amount for a specified termination apparatus, and allocating the defined bandwidth allocation amount to the specified termination apparatus.”. Therefore Examiner withdraws the 35 USC 103 rejection for claim 7.

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637